COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00166-CR


RUBEN VASQUEZ                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------


      On May 4, 2011, Appellant Ruben Vasquez filed a notice of appeal from a

judgment and sentence imposed two years earlier on June 19, 2009, for

attempted burglary. Apparently recognizing that he had filed the notice of appeal

late, see Tex. R. App. P. 26.2(a)(1), Appellant also filed a motion for an out-of-

time appeal.


      1
       See Tex. R. App. P. 47.4.
      This court does not have authority to grant an out-of-time appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (reasoning that if an

appeal is not timely perfected, a court of appeals has no jurisdiction to address

the merits of the appeal and can take no action other than to dismiss it).

Accordingly, we deny Appellant’s motion for an out-of-time appeal, and we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v.

State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).


                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 2, 2011




                                        2